                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION

                     CASE NO. 19-23122-CIV-COOKE/GOODMAN



RICARDO T. SANZ,

       Plaintiff,

v.

WELLS FARGO BANK, N.A.,

      Defendant.
____________________________/

                    ORDER GRANTING IN PART/DENYING IN PART
                      PLAINTIFF’S MOTION FOR SPOLIATION

       United States District Judge Marcia G. Cooke referred this civil rights case to the

Undersigned “for appropriate resolution of all non-dispositive pretrial matters, as well

as motions for attorney’s fees and costs and motions for sanctions.” [ECF No. 4].

       Plaintiff, Ricardo Sanz, filed a motion for sanctions against Defendant, Wells Fargo

Bank, because of the alleged spoliation of a physical file containing “documents relating

to Mr. Sanz.” [ECF No. 62]. Defendant filed a response, averring there is no spoliation of

evidence because the physical file had been discovered and provided to Plaintiff. [ECF

No. 67]. Plaintiff replied, alleging that, although Defendant had provided the file, due to

the circumstances surrounding the file’s production and Defendant’s prior discovery

conduct, Plaintiff “has no way of determining whether the file presented is the original
file or whether documents have been removed—by anyone.” [ECF No. 71].

       Because of additional allegations in Plaintiff’s reply, with the Undersigned’s

permission [ECF No. 98], Defendant filed a response to Plaintiff’s reply (i.e., a surreply).

[ECF No. 99]. For the reasons discussed below, the Undersigned DENIES Plaintiff’s

request for an adverse inference instruction or permission to present testimony

surrounding the discovery of the documents. The Undersigned GRANTS in part and

DENIES in part Plaintiff’s request for attorney’s fees.




I.     Factual Background

       Plaintiff’s lawsuit alleges age discrimination and retaliation concerning his

employment as a regional private banking manager with Wells Fargo Bank. [ECF No. 1-

3]. Sanz filed a motion on January 15, 2021, alleging that Defendant had not produced a

physical file containing a supervisor’s notes about Plaintiff’s job performance. [ECF No.

62]. Plaintiff requested an adverse inference jury instruction based on the alleged

spoliation. Id. Defendant filed a response on January 29, 2021, indicating the physical file

had been discovered and a copy was provided to Plaintiff. [ECF No. 67].

       In his reply, Plaintiff confirmed the file was received on January 25, 2021. [ECF No.

71]. But Sanz still requests an adverse inference jury instruction. Id. As an alternative,

because the physical file had been produced, Plaintiff requests that he be allowed to

present evidence of “the missing and/or withheld documents and the circumstances


                                             2
surrounding the documents.” Id.

         Lastly, Plaintiff requests attorney’s fees for filing his initial motion, the reply, and

conducting a deposition relevant to the request. Id. With the Court’s permission [ECF No.

98], Wells Fargo filed a surreply requesting that Plaintiff’s motion be denied as meritless

and untimely. [ECF No. 99].

         Plaintiff first learned that a physical file containing “performance issues related to

Mr. Sanz” existed during a July 29, 2020 deposition of Jayne Hill, one of Plaintiff’s

supervisors. [ECF No. 62-1, p.13]. Hill indicated, at the time of the deposition, that she

had not reviewed the physical file nor provided it to defense counsel. Id. at 13-14. Plaintiff

requested a copy of this physical file in a second request for production issued on August

11, 2020. [ECF No. 62-3].1 Defendant provided its responses on October 1, 2020 and, in

response to Plaintiff’s request for the file, stated, “Defendant states that this file was

produced.” [ECF No. 62-2].

         Over the next few months, the parties litigated multiple discovery disputes in front

of the Undersigned. Defendant, on December 1, 2020, provided amended responses to

Plaintiff’s second request for production. As part of the amended responses, Defendant

altered its prior answer, and it stated, “Defendant states that there is no physical file

responsive to request no. 6.” [ECF No. 62-4]. After receiving this amended response from


1
      A review of the Plaintiff’s filings has this document titled as “Exhibit Def. Res. To
2 RFP.” This is an error in titling, as the document titled “Exhibit PL 2 nd RFP” contains
    nd

Defendant’s responses and this document contains the Plaintiff’s requests.
                                                3
Defendant, Plaintiff’s counsel claims to have conferred with Defendant’s counsel

regarding the contradictory statements and either received no response from Defendant

or received a confirmation from Defendant’s counsel there was no physical file.

       In Defendant’s initial response to Plaintiff’s motion, Wells Fargo claims that it

provided the file to Plaintiff and, therefore, there can be no spoliation. Defendant claims

Hill considered her electronic file to be her working file and that Plaintiff had not asked

Hill how her files were maintained. Defendant states it was able to find the file because

Hill, when she went into the bank of January 1, 2021, “looked one more time to make sure

she did not have anything else and that is when she found the hard file.” [ECF No. 67].

       Defendant claims that Hill looked for the file three times.2 After producing the file,

Defendant agreed to make Hill available for a second deposition and bear the cost of a

court reporter and expedited transcription.

       Plaintiff admitted to receiving the physical file on January 25, 2021. During

Plaintiff’s second deposition3 of Hill on February 3, 2021, Plaintiff’s counsel questioned

Hill at length about the circumstances surrounding the discovery of the file. During the

deposition, Hill provided vague, broad answers about the specifics of her search for the

file. Hill was unable to remember if Defendant’s attorneys or anyone for Wells Fargo


2
       It is unclear to the Undersigned whether Hill found the physical file on a fourth
search or whether the third search was the final search.

3
      While this is the third time Hill gave deposition testimony in this case, one of those
times was as a corporate representative and not as a potential, specific fact witness.
                                              4
asked her to look for the file. [ECF 71-1, pp. 32, 39, 51]. Hill was also unable to remember,

with specifics, when she previously looked for the file, stating she looked “[s]ometime

between [July 29th, 2020] and last week.” Id. at p. 32. Hill was not even able to remember

where she found the file — just that it was in a file drawer in her office or near her office.

Id. at p. 34.

        Plaintiff highlights, for the first time, in his reply brief that Defendant also delayed

the production of Hill’s electronic file. During the second deposition, Hill remembered

providing her electronic file to Wells Fargo attorneys. Id. at pp. 28-29. Plaintiff claims to

have not received the electronic file in discovery until December 31, 2020. Defendant, in

a response to Plaintiff’s reply, argues the electronic file was not requested by Plaintiff and

was turned over “in good faith to ensure that any documentation that Jayne Hill may

have had was already produced.” [ECF No. 99]. Wells Fargo contends that these

documents were largely duplicative of prior documents provided in discovery. Id.

        Sanz wants this Court to allow a jury instruction on the spoliation of evidence or,

in the alternative, permit Plaintiff to elicit evidence at trial about the missing and/or

withheld documents and the circumstances surrounding the documents. Plaintiff also

seeks attorney’s fees for filing this motion, conducting Hill’s deposition, including

preparation time, and filing the reply.




II.     Jurisdiction and Legal Standard


                                               5
       Magistrate judges may issue orders on any “pretrial matter not dispositive of a

party’s claim or defense[.]” Fed. R. Civ. P. 72(a). Such an order may not be set aside unless

it “is clearly erroneous or is contrary to law.” Id.

       Thus, magistrate judges have jurisdiction to enter sanctions orders for discovery

failures which do not strike claims, completely preclude defenses, or generate litigation-

ending consequences. Practice Before Federal Magistrates, § 16.06A (Mathew Bender

2010) (“discovery sanctions are generally viewed as non-dispositive matters committed

to the discretion of the magistrate unless a party’s entire claim is being dismissed”).

       The critical factor used to determine whether a magistrate judge may enter an

order on a requested discovery sanction is what sanction the magistrate judge actually

imposes, rather than the one requested by the party seeking sanctions. Gomez v. Martin

Marietta Corp., 50 F.3d 1511, 1519–20 (10th Cir. 1995) (rejecting argument that magistrate

judge ruled on dispositive motion because litigant sought entry of a default judgment

and explaining that “[e]ven though a movant requests a sanction that would be

dispositive, if the magistrate judge does not impose a dispositive sanction,” then the order

is treated as not dispositive under Rule 72(a)); Wright, Miller & Marcus, Federal Practice

and Procedure: Civil 2d § 3068.2, at 342–44 (West 1997).

       “Spoliation is a destruction or significant alteration of evidence, or the failure to

preserve property for another’s use as evidence in pending or reasonably foreseeable

litigation.” Gaff v. Baja Marine Corp., 310 F. App’x 298, 301 (11th Cir. 2009) (quoting West


                                               6
v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999)); see also Green Leaf Nursery

v. E.I. DuPont de Nemours & Co., 341 F.3d 1292, 1308 (11th Cir. 2003) (explaining that

spoliation is “the destruction of evidence or the significant and meaningful alteration of

a document or instrument”) (internal quotation marks omitted).

       Because spoliation sanctions constitute an evidentiary matter, federal law governs

their imposition. Flury v. Daimler Chrysler Corp., 427 F.3d 939, 944 (11th Cir. 2005); see

Martinez v. Brink’s, Inc., 171 F. App’x 263, 268 n.7 (11th Cir. 2006) (holding that federal law

governs the imposition of spoliation sanctions in a case premised on federal question

jurisdiction); In Matter of Complaint of Boston Boat III, L.L.C., 310 F.R.D. 510, 513-514 (S.D.

Fla. 2015) (same).

       A district court has “broad discretion” to impose sanctions for spoliation, which is

derived “from the court’s inherent power to manage its own affairs and to achieve the

orderly and expeditious disposition of cases.” Flury, 427 F.3d at 944.

       In this Circuit, sanctions for spoliation of evidence may include: “(1) dismissal of

the case; (2) exclusion of expert testimony; or (3) a jury instruction on spoliation which

raises a resumption against the spoliator.” Id. at 945. “The adverse inference makes a

finding or imposes a rebuttable presumption that the missing evidence would have been

unfavorable to the party engaging in the misconduct.” Fed. Trade Comm’n v. First Universal

Lending, LLC, 773 F. Supp. 2d 1332, 1352 (S.D. Fla. 2011).

       To establish spoliation, the party seeking sanctions must prove several
       things: first, that the missing evidence existed at one time; second, that the
                                              7
       alleged spoliator had a duty to preserve the evidence; and third, that the
       evidence was crucial to the movant being able to prove its prima facie case
       or defense.

Doe v. Miami-Dade County, 797 F. Supp. 2d 1296, 1303 (S.D. Fla. 2011); see QBE Ins. Corp. v.

Jorda Enterprises, Inc., 280 F.R.D. 694, 696 (S.D. Fla. 2012).

       A jury instruction on spoliation of evidence is required “only when the absence of

that evidence is predicated on bad faith.” Cox v. Target Corp., 351 F. App’x 381, 383 (11th

Cir. 2009).

       [W]here no direct evidence of bad intent exists, in this Circuit, bad faith may
       be found on circumstantial evidence where all of the following hallmarks
       are present: (1) evidence once existed that could fairly be supposed to have
       been material to the proof or defense of a claim at issue in the case; (2) the
       spoliating party engaged in an affirmative act causing the evidence to be
       lost; (3) the spoliating party did so while it knew or should have known of
       its duty to preserve the evidence; and (4) the affirmative act causing the loss
       cannot be credibly explained as not involving bad faith by the reason
       proffered by the spoliator.

Fed. Trade Comm’n, 773 Supp. 2d at 1353-54; see also Boston Boat III, L.L.C., 310 F.R.D. at

520.

       Federal Rule of Civil Procedure 37(a)(5)(A) provides for the recovery of attorney’s

fees in discovery disputes, stating,

       (A) If the Motion Is Granted (or Disclosure or Discovery Is Provided After
       Filing). If the motion is granted--or if the disclosure or requested discovery
       is provided after the motion was filed--the court must, after giving an
       opportunity to be heard, require the party or deponent whose conduct
       necessitated the motion, the party or attorney advising that conduct, or both
       to pay the movant’s reasonable expenses incurred in making the motion,
       including attorney’s fees. But the court must not order this payment if:


                                                8
              (i) the movant filed the motion before attempting in good faith to
              obtain the disclosure or discovery without court action;
              (ii) the opposing party’s nondisclosure, response, or objection was
              substantially justified; or
              (iii) other circumstances make an award of expenses unjust.

Fed. R. Civ. P 37(a)(5)(A); see also Ford v. Carnival Corp., 2010 WL 11504285 (S.D. Fla. 2010)

(granting plaintiff’s request for attorney’s fees incurred in filing a spoliation motion).




III.   Analysis

       As a threshold principle, spoliation exists only when there has been the destruction

or significant alteration of evidence, or the failure to properly preserve evidence. See e.g.

Alston v. City of Darien, 750 Fed. App’x 825, 835 (11th Cir. 2018) (“Spoliation is the

destruction or significant alteration of evidence, or the failure to preserve property for

another’s use as evidence in pending or reasonably foreseeable litigation.”); Oil Equipment

Co. Inc. v. Modern Welding Co. Inc., 661 Fed. App’x 646, 652 (11th Cir. 2016) (“Spoliation

refers to the destruction or significant alteration of evidence, or the failure to preserve

property for another’s use as evidence in pending or reasonably foreseeable litigation.”)

(internal quotations omitted); Easterwood v. Carnival Corp., 2020 WL 6781742, at *2 (S.D.

Fla. 2020) (“Spoliation is the destruction or significant alteration of evidence, or the failure

to preserve property for another’s use as evidence in pending or reasonably foreseeable

litigation.”) (internal citations omitted).

       This is just the first of three factors the movant must establish:


                                               9
       “Spoliation is established where the moving party demonstrates (1) the
       missing or destroyed evidence existed at one time, (2) the non-moving,
       allegedly spoliating party had a duty preserve the evidence, and (3) the
       allegedly spoliated evidence was crucial to the movant's ability to prove a
       prima facie case or defense.”

QBE Ins. Corp. v. Jorda Enters., Inc., 280 F.R.D. 694,696 (S.D. Fla. 2012) (emphasis added).

       Plaintiff alleges, in his original motion, that there is a missing physical file

containing documents regarding Plaintiff’s employment performance. This is separate

and distinct from electronically stored information (ESI), which, when spoliation

sanctions are requested, is governed by Federal Rule of Civil Procedure 37(e).

       Plaintiff first learned of the file’s existence during a deposition of Hill. Afterwards,

Plaintiff requested, as part of discovery, a copy of this physical file. In response to this

request, Wells Fargo provided contradictory answers, first claiming the file had already

been provided in discovery and then claiming the file did not exist. Plaintiff conferred

with Defendant on this issue before filing the initial motion on January 15, 2021.

       After Plaintiff filed the initial motion for spoliation, Defendant provided the physical

file to Plaintiff. Indeed, Plaintiff admits he received the file on January 25, 2021. This fact

alone defeats a claim of spoliation, as evidence cannot be missing or destroyed if it has

been provided to the opposing party.4

       Plaintiff, despite receiving the file, still requests an adverse inference instruction.




4
       Plaintiff also fails to address why this evidence is crucial to presenting a prima facie
case or defense, which is the third factor for a spoliation claim.
                                              10
This request is illogical. Such an instruction would only confuse the jury and would

deviate from the purpose of the instruction, which is intended to eliminate or ameliorate

prejudice to a party for wrongly discarded evidence. See Point Blank Solutions Inc. v.

Toyobo America, Inc., 2011 WL 1456029, at *22 (S.D. Fla. 2011) (“If [the complaining party]

now has virtually all of the relevant evidence . . . then how can a jury be given an adverse

inference about destroyed, missing evidence if the parties can, in fact, introduce that very

evidence at trial?”).

       Plaintiff appears to be advancing this request on an argument that Defendant

demonstrated “bad faith” actions in this case. Even if there were legal authority or logical

consistency justifying Plaintiff’s receipt of an adverse inference jury instruction on the

destruction of evidence while simultaneously having that evidence available to present,

Plaintiff would still need to demonstrate that Defendant acted in bad faith. See Cox v.

Target, 351 Fed. App’x 381, 383 (11th Cir. 2009) (“A jury instruction on spoliation of

evidence is required only when the absence of that evidence is predicated on bad faith.”).

       Bad faith can be established by direct or circumstantial evidence. See Penick v.

Harbor Freight Tools, USA, Inc., 481 F.Supp.3d 1286, 1292 (S.D. Fla. 2020) (“If direct

evidence of bad faith is unavailable, the moving party may establish bad faith through

circumstantial evidence.”). Plaintiff has not put forward any direct evidence of bad faith.

To establish bad faith via circumstantial evidence, the movant must prove:

       (1) evidence once existed that could fairly be supposed to have been
       material to the proof or defense of a claim at issue in the case; (2) the
                                            11
       spoliating party engaged in an affirmative act causing the evidence to be
       lost; (3) the spoliating party did so while it knew or should have known of
       its duty to preserve the evidence; and (4) the affirmative act causing the loss
       cannot be credibly explained as not involving bad faith by the reason
       proffered by the spoliator.

Id. (quoting Walter v. Carnival Corp, 2010 WL 2927962, at *2 (S.D. Fla. 2010)). If even one of

these factors is missing, Plaintiff cannot circumstantially establish bad faith. Id.

       Here, Defendant gave a credible explanation as to why the physical file was

recently discovered. Due to the pandemic, Hill has not been working at the office daily.

She testified that she decided to look for the file during one of her recent visits to the

office. While it certainly is concerning that Defendant had difficulty complying with

court-ordered discovery deadlines and, at times, did not appear to know what it has

turned over in discovery or whether confirmed discovery even exists, the Court is not

willing to make the leap and opine there is some nefarious intent behind Defendant’s

actions.

       Mere negligence, or even gross negligence, by Defendant would not justify the

sanction Plaintiff is seeking. See Wandner v. American Airlines, 79 F. Supp. 3d. 1285 (S.D.

Fla. 2015); see also Preferred Care Partners Holding Corp. v. Humana, Inc., 2009 WL 982460, at

*7 (S.D. Fla. 2009)(declining to order adverse inference even though party’s performance

in fulfilling discovery obligations was “clearly egregious” and even though the party’s

discovery failings “resulted from the grossly negligent oversights of counsel.”).

       Because Plaintiff has failed to demonstrate there is any missing evidence or


                                             12
establish, either directly or circumstantially, that Defendant has acted in bad faith, the

Court denies Plaintiff’s request for an adverse inference jury instruction or to present to

the jury evidence of Defendant’s discovery delays and missteps.

       Despite not prevailing on the merits of his spoliation sanctions motion, Sanz is still

entitled to attorney’s fees for work done before the physical file was ultimately and

belatedly provided by Defendant. Because Plaintiff conferred with Defendant regarding

the physical file in an attempt to resolve the dispute without litigation and was forced to

file a motion before the physical file was provided by Defendant, fees are recoverable

under Federal Rule of Civil Procedure 37(a)(5)(A) (allowing the recovery of attorney’s

fees in discovery disputes where the movant conferred with opposing counsel prior to

filing the motion and either succeeds on the merits or receives the discovery after the

filing of the motion).

       Plaintiff’s counsel provided an affidavit with accompanying billing sheets

detailing her work on these motions. [ECF No. 71-4]. Plaintiff is entitled to all listed fees

incurred up to and including the finalization and submission of the initial motion.

Therefore, this Court grants, in part, Plaintiff’s request for attorney’s fees, and awards

Plaintiff’s counsel $3,320.00 in attorney’s fees.5


5      If either party would like to contest the awarded fees, they are instructed to file a
motion to set an evidentiary hearing with the Court. If Defendant is contesting the award
of attorney’s fees, counsel must submit, along with its motion, an affidavit explaining the
contradictions in its response to RFP 6 of Plaintiff’s Second Request for Production, as
well as specify what steps Wells Fargo took to locate the file after Hill mentioned it in her
                                              13
       At this time, the Court is denying, without prejudice, Plaintiff’s requests for fees

associated with the additional deposition of Hill and the filing of Plaintiff’s reply. See

Mazzota v. Citimortgage, Inc., 2015 WL 1189587, at *2 (S.D. Fla. 2015) (electing not to award

fees on a piecemeal basis and informing the parties the question of attorney’s fees would

be considered at the conclusion of the case).

       DONE AND ORDERED in Chambers, in Miami, Florida, June 21, 2021.




Copies furnished to:
The Honorable Marcia G. Cooke
All counsel of record




deposition on July 29, 2020. If Defendant is contesting the number of hours billed by
Plaintiff’s attorney or Plaintiff’s attorney’s hourly rate, defense counsel must submit,
along with its motion, a billing sheet including defense counsel’s hourly rate and the
hours spent on this issue.
                                             14
